12 F.3d 1107
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Shantini KONESAN, Petitioner-Appellant,v.Richard C. SMITH, District Director;  Immigration &Naturalization Service, Respondents-Appellees.
No. 92-36850.
United States Court of Appeals, Ninth Circuit.
Dec. 2, 1993.

Before:  GOODWIN, SCHROEDER, and PREGERSON, Circuit Judges.

ORDER

1
Pursuant to the Stipulation for Voluntary Dismissal, received by the Court on October 5, 1993, this appeal is dismissed without costs to either party.

ORDER